Citation Nr: 0612388	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-17 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD). 

2.  Entitlement to service connection for hypertension, 
claimed as high blood pressure secondary to stress.  

3.  Entitlement to service connection for tension headaches.  

4.  Entitlement to service connection for a cervical strain, 
claimed as a neck injury.  

5.  Entitlement to service connection for a lumbar strain, 
claimed as a low back condition.  

6.  Entitlement to service connection for bilateral 
onychomycosis, claimed as toenail fungus.  

7.  Entitlement to service connection for left lower 
extremity paresthesia consistent with neuralgia, claimed as 
neuropathy.  

8.  Entitlement to service connection for right lower 
extremity paresthesia consistent with neuralgia, claimed as 
neuropathy.  

9.  Entitlement to service connection for bilateral hearing 
loss.  

10.  Entitlement to service connection for tinnitus.  

11.  Entitlement to service connection for a finger 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to August 
1969.  He also had prior service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board video conference in 
September 2003.

The issues on appeal were originally before the Board in 
April 2004 when they were remanded for additional evidentiary 
development.  

In a statement which was received at the RO in May 2005, the 
veteran claimed entitlement to service connection for a 
disability manifested by night sweats and an eye growth which 
he contends are due to herbicide exposure.  The issues are 
not inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD. 

2.  Hypertension was not present during active duty or for 
many years thereafter, nor is hypertension otherwise related 
to the veteran's active duty service or to a service-
connected disability.  

3.  The tension headaches noted in the service medical 
records were acute and transitory; there is no competent 
evidence of record linking current headaches to the veteran's 
active duty service.  

4.  A cervical strain, claimed as a neck injury, was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is a cervical strain otherwise 
related to such service.

5.  A lumbar strain, claimed as a low back condition, was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is a lumbar strain otherwise 
related to such service.

6.  Bilateral onychomycosis, claimed as toenail fungus, was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor is bilateral onychomycosis 
otherwise related to such service.  

7.  Left lower extremity paresthesia consistent with 
neuralgia, claimed as neuropathy, was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is left lower extremity paresthesia 
consistent with neuralgia, claimed as neuropathy, otherwise 
related to such service.   

8.  Right lower extremity paresthesia consistent with 
neuralgia, claimed as neuropathy, was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is right lower extremity paresthesia 
consistent with neuralgia, claimed as neuropathy, otherwise 
related to such service.

9.  The veteran does not currently have hearing loss for VA 
purposes.    

10.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service.  

11.  A finger disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is finger disability otherwise related to such service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005). 

3.  Tension headaches were not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

4.  A cervical strain was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

5.  A lumbar strain was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

6.  Bilateral onychomycosis was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

7.  Left lower extremity paresthesia consistent with 
neuralgia was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

8.  Right lower extremity paresthesia consistent with 
neuralgia was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

9.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

10.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

11.  A finger disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the claims were 
adjudicated prior to complete VCAA notification.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless.  The contents of an April 
2004 VCAA letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.   In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims, but there has been no 
notice of the rating criteria used to rate the various 
disabilities or effective date criteria.  Despite any 
inadequate notice provided to the appellant in this regard, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant a letter in April 2004 in 
which it advised the veteran what information was needed to 
substantiate his claims, what information he was responsible 
for providing, and what information the VA would obtain for 
the veteran.  Since the Board concludes below that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran's 
service medical records are on file, as are post-service 
Social Security records, VA medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
The veteran testified before the undersigned in September 
2003 that he did not know of any evidence in existence which 
would support his claims which had not been associated with 
the claims file.  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.


Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, 
hypertension, organic diseases of the nervous system, and 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

The service medical records were silent as to complaints of, 
diagnosis of, or treatment for any mental disorders.  
Clinical evaluation of the veteran's psychiatric system was 
determined to be normal at the time of the August 1969 
separation examination.  The veteran also denied having or 
ever having had frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry or 
nervous trouble of any sort on a Report of Medical History he 
completed in August 1969.  The Board notes, however, that 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds the preponderance of the competent evidence 
of record demonstrates that the veteran does not have PTSD as 
a result of his active duty service.  The Board notes that a 
diagnosis of PTSD requires a verified stressor or objective 
evidence that the veteran participated in combat and a combat 
stressor reported by the veteran.  The veteran's in-service 
stressors have not been verified.  The Board finds that the 
veteran did not participate in combat.  He did not receive 
any awards or decorations indicative of participation in 
combat.  While he was awarded the Bronze Star medal, this was 
for meritorious achievement and not based on the veteran's 
participation in combat.  There is no indication in the 
service personnel records that the veteran was awarded the 
"V" device for the Bronze Star medal which would indicate 
that it was received for combat.  His military occupational 
specialty was cook and his principal duties while stationed 
in Viet Nam was as a cook which is not a combat specialty.  

The veteran testified before the undersigned in September 
2003 that he was riding on a tractor on the edge of a cliff 
which hit a mine and he was blown off the tractor.  This 
occurred in the winter of 1968.  The veteran testified that 
he was standing near a friend when he was blown up losing 
both his legs.  He was unable to recall the man's name.  He 
testified that, in the fall of 1969, his unit was being 
attacked on all sides and air support had to be called in 
very close.  Some of the men in his unit were hit by napalm 
as a result of the air support.  

The RO attempted to verify the veteran's claimed stressors of 
being involved in a land mine explosion, having a buddy who 
was blown up losing his arms and legs and having his unit 
come under attack with air support having to be called in.  
Although not entirely clear, it appears that the appropriate 
service department unit was unable to verify any of the 
claimed stressors as having occurred during the veteran's 
period of Viet Nam service.  However, the adequacy of any 
attempt to verify the claimed stressors in this case is a 
moot question since, as hereinafter discussed, the 
preponderance of the competent evidence is against a finding 
that the veteran suffers from PTSD.    

The competent evidence of record which supports the veteran's 
claim consists of a VA PTSD examination and a September 2003 
clinical record, both of which indicate that the veteran 
currently has PTSD as a result of his Viet Nam experiences.  

A VA PTSD examination was conducted in January 2002.  The 
veteran reported that he served one year as a cook in the 
field in Viet Nam.  He alleged that he earned various medals 
for combat service.  He reported that he was subjected to 
Agent Orange, exploding bombs and mines.  He informed the 
examiner that his partner was blown up and he remembers 
hurting his neck secondary to a mine explosion.  He reported 
chronic, recurrent nightmares, flashbacks and intrusive 
thoughts about his traumatic experiences in Viet Nam.  This 
symptomalogy was noted to have become more frequent after the 
veteran stopped working in 2001 due to physical problems.  
The veteran also reported chronic social withdrawal, a 
diminished participation in leisure activities, poor 
concentration and a past history of alcohol abuse that ended 
many years ago to help him cope with the stress of the Viet 
Nam war.  He also reported chronic irritability.  He was not 
taking any psychotic medication or receiving any psychiatric 
care at the time of the examination.  The veteran reported 
that he received an honorable discharge after serving from 
1961 to 1969.  At the time of the examination, he was 
dysphoric with a constricted affect.  During the interview, 
the veteran did not appear to be distracted by auditory or 
visual hallucination or flashbacks.  Concentration was 
grossly intact.  Recent and remote memory were grossly 
intact.  No diagnostic testing was conducted.  The axis I 
diagnosis was chronic PTSD.  The examiner found the veteran 
met the Criterion A for PTSD as he reported a history of 
life-threatening traumatic events during the Viet Nam war.  
He met Criterion B for PTSD as he had been persistently re-
experiencing the traumatic events in the form of recurrent 
nightmares, flashbacks and intrusive thoughts.  He met the 
Criterion C for PTSD as he reported and exhibited avoidant 
behavior in the form of social withdrawal, a diminished 
participation in leisure activities and a presentation of a 
constricted affect.  He met the Criterion D for PTSD as he 
reported persistent symptoms of increased arousal including 
insomnia, irritability, a startle response, hypervigilance 
and poor concentration.  The veteran met the Criterion E for 
PTSD as he reported that the duration of the disturbance has 
been chronic.  The examiner found that the veteran met the 
Criterion F for PTSD as the veteran reported a disturbance in 
his social functioning and other areas of functioning with 
respect to his social withdrawal and diminished participation 
in leisure activities, including a lack of reading.  He 
presented with a constricted affect and significant 
impairment in cognition on the mental status examination.  

Additionally, in September 2003, a VA psychologist reported 
that the veteran had been receiving weekly treatment for PTSD 
and other related psychological problems as the result of 
combat related trauma.  The noted diagnoses included military 
related PTSD and recurrent major depression.  

The preponderance of the other competent evidence of record, 
however, weighs against a grant of service connection for 
PTSD.  

A Social Security psychological evaluation was conducted in 
April 2002.  The veteran reported that he was injured when he 
fell on a mine.  Psychological testing was conducted.  The 
Axis I diagnostic impression was adjustment disorder with 
depressed mood secondary to medical problems.  The examiner 
noted that the veteran appeared to be demonstrating some 
decrease in his functioning which appeared to be secondary to 
his preoccupation with his physical problems.  The mental 
problems were attributed to something other than the 
veteran's military service.  

A July 2002 Social Security determination indicates that the 
veteran was found to be disabled as of February 2002 
primarily due to diabetic and other peripheral neuropathy and 
secondarily due to mood disorders.  PTSD was not reported.  

The Board finds the greatest probative weight is to be 
accorded the report of a VA PTSD examination which was 
conducted in July 2005.  The examiner's review of the 
clinical records revealed three stressors: a situation where 
the veteran was riding on a tractor which hit a mine, blowing 
the back off the tractor; an incident where one of the 
veteran's buddies was blown up losing his arms and legs; and 
an incident where the veteran's unit was surrounded and air 
support had to be dropped right on the veteran's position and 
the veteran reported seeing guys running around on fire.  The 
veteran also added a new stressor at the time of the 
interview, being hit by mortar fire in the middle of the 
night and hearing that another soldier was injured.  

The examiner found reason to question the veteran's veracity 
due to discrepancies he noted between the reports of 
stressors in the medical evidence and the veteran's stories.  
The examiner noted that the veteran did not report 
significantly re-experiencing events that happened in Viet 
Nam.  He did not describe or appear to experience any 
intrusive thoughts or flashbacks.  He provided inconsistent 
responses to whether he experienced nightmares or not.  There 
was some avoidance of stimuli associated with his Viet Nam 
experiences but he did not appear to avoid other stimuli - he 
watched the news and was not bothered being around Asian 
people.  He did report being socially isolative but the 
examiner found that the cause of the isolation was difficult 
if not impossible to sort out.  The veteran reported that he 
had always been socially withdrawn.  He provided conflicting 
accounts of whether he was irritable or not.  With regard to 
startle response, the veteran reported that he did not like 
fireworks but also added that he had never liked them, even 
as a child.  He did not complain of or exhibit any hyper 
vigilance but did complain of memory problems.  

Psychological testing was conducted but it was noted that the 
results should be viewed with some caution as it was believed 
that the veteran did not put forth his full effort but his 
cognitive skills were opined to be adequate.  It was possible 
that the veteran may have had difficulty understanding some 
of the directions for the testing.  He also provided 
inconsistent responses on different tests.  The testing 
related specifically to PTSD was noted to be not particularly 
persuasive.  

The examiner concluded that, while the veteran had some 
problems which fell under the umbrella of PTSD symptomalogy, 
they appeared to be relatively mild, occurred infrequently, 
caused minimal disruption or were more likely related to 
other causes.  The examiner noted that his conclusion was 
different than that reached by Dr. Edelman (the VA examiner 
who conducted the January 2002 PTSD examination) but also 
noted that there was different symptomalogy reported at the 
time of the 2005 VA examination.  The VA examiner noted that, 
in 2002, the veteran reported re-experiencing traumatic 
events via intrusive thoughts, nightmares and flashbacks.  
However, at the time of the 2005 interview, the veteran 
denied this symptomalogy, noting that he did not have 
intrusive thoughts, doesn't dream and didn't have illusions 
or hallucinations.  The examiner opined that it was possible 
that the veteran's experiences subsided and then ceased over 
the preceding few years.  The feelings may have been 
stimulated by the veteran's attendance at a PTSD group for 
approximately two to three months.  

The examiner opined that the level of distress the veteran 
felt about Viet Nam was not particularly intense or extreme 
but seemed to be in the mild to moderate range.  It was noted 
that the veteran did not report significant avoidance of 
wartime stimuli other than not watching war movies.  He 
regularly watched news programs about current military 
conflicts, took no pains to avoid other memorabilia and had 
no reaction around Vietnamese people.  The examiner noted 
that the veteran reported he stopped going to PTSD group 
because it brought up memories of war but the examiner opined 
that this type of therapeutic situation did not likely 
represent the typical stimuli intended in the PTSD criterion 
nor did it embody the concept of persistent avoidance.  

The examiner noted that Dr. Edelman seemed to have accepted 
the veteran's report of being socially withdrawn, being 
uninvolved in leisure activities and being emotionally 
constriction as evidence of social and emotional numbing 
associated with PTSD.  The examiner further noted, however, 
that the veteran reported he had always been non-social his 
entire life, even as a child.  The examiner opined that the 
lack of involvement in leisure activities seemed to be more a 
problem of the veteran's non-social stance and physical 
problems rather than due to his military service.  He did not 
report participating in many activities before his military 
career.  Socially, he was attending church and VFW meetings.  

The examiner noted that there were some complaints which 
could indicate problems with increased arousal.  The veteran 
reported he woke early in the morning most nights as well as 
being startled awake by a noise and jumping up approximately 
once per month.  He also reported some problems 
concentrating.  The examiner noted that sleep disturbance was 
almost always associated with intrusive thoughts about trauma 
prior to going to sleep or dreams and nightmares while 
sleeping.  At the time of the interview, the veteran reported 
that he did not think much about Viet Nam and also 
unequivocally stated that he did not dream.  This weakened 
the connection between the war trauma and any sleeping 
problem in the examiner's eyes.  

The examiner noted that the veteran was somewhat inconsistent 
in his responses to being irritable.  The examiner also noted 
that a number of other inconsistencies arose during the 
interview that were found to be fairly persuasive.  The 
veteran's verbal descriptions of his symptoms varied and his 
verbal report conflicted with responses to psychological 
testing.  Scores on two tests for the same symptom were found 
to vary considerably.  Responses on one item conflicted with 
his responses on another item.  It was also noted, however, 
that the MMPI-2 validity scales indicated that the test was 
internally valid.  It did not appear that the veteran was 
merely exaggerating the problems.  It was possible that the 
veteran may have intermittently misunderstood some questions 
because of confusion he said he experiences, his lower 
intellectual functioning or his underdeveloped communication 
skills.  A better possibility was that the veteran had 
trouble understanding the written tests for the reasons noted 
above.  As there was more consistency within the MMPI-2 which 
was given by audiotape versus the veteran's written tests, it 
may be that the veteran understood verbally presented 
questions better.  

The examiner found that the veteran's self-reports of 
basically not re-experiencing his Viet Nam events, not 
experiencing emotional/personal numbing or not significantly 
avoiding war-time stimuli indicated that there was 
insufficient support for a diagnosis of PTSD.  Even with the 
inconsistencies noted between the different tests, the 
examiner found that the results did not present sufficient 
justification for a diagnosis of PTSD.  The veteran's scores 
on measures specifically designed to assess PTSD fell below 
their cut-offs and were well below the mean in the case of  
the Mississippi scale.  While the testing results did 
indicate that the veteran was experiencing considerable 
distress, had multiple physical complaints and had a tendency 
to react to stress with physical symptoms which pattern is 
seen in veteran's with PTSD, in the current case other 
supporting evidence for PTSD was insufficient.  The axis I 
diagnosis was depressive disorder not otherwise specified 
(long-standing dysthymia with periods of more pronounced 
symptoms currently related to physical problems and their 
sequela).  The Axis III diagnoses were hypertension, high 
blood pressure, tension headaches, neck injury, lower back 
pain, lower extremity paraesthesia and neuropathy in both 
hands.  

The Board finds the extremely thorough report of the July 
2005 VA examination to be the most probative evidence with 
regard to determining the nature, extent and etiology of the 
veteran's mental disorder.  The examiner reviewed the record 
and provided numerous reasons and bases for his opinions 
including citing to specific evidence in the record and also 
directly addressed and rebutted the favorable opinion 
included in the report of the January 2002 VA examination.  
The examiner who conducted the July 2005 VA examination 
determined that the veteran did not have PTSD.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board finds that the preponderance of the evidence 
demonstrates that the veteran does not have PTSD as a result 
of his active duty service.  As the  preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine has no application.  

Entitlement to service connection for hypertension, claimed 
as high blood pressure secondary to stress.

The veteran has alleged that he had hypertension as a result 
of his active duty service or as a result of his PTSD.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected condition. 38 C.F.R. § 3.310(a). 
Secondary service connection includes instances in which 
there is an additional increment of disability of a non-
service-connected disability due to aggravation by an 
established service-connected condition. Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board finds that service connection is not warranted for 
hypertension.  The service medical records were silent as to 
complaints of, diagnosis of, or treatment for hypertension.  
At the time of the veteran's enlistment examination in March 
1968, blood pressure was recorded as 130/88.  Blood pressure 
was recorded as 132/76 at the time of the discharge 
examination which was conducted in August 1969.  The veteran 
also denied having or ever having had high blood pressure on 
the Report of Medical History he completed in August 1969.  

The first competent evidence of record of the presence of 
hypertension is dated many years after the veteran's 
discharge.  At the time of a January 2002 VA examination, the 
veteran reported that he had been diagnosed with hypertension 
in 2000.  The pertinent diagnosis was hypertension controlled 
on medication.  The examiner specifically opined that the 
hypertension was not linked to the veteran's PTSD.  A history 
of hypertension was noted on the report of a January 2002 VA 
PTSD examination.  At the time of a May 2002 internal medical 
evaluation conducted in connection with the veteran's Social 
Security claim, he reported that he had a history of high 
blood pressure for 20 years but denied a history of heart 
disease.  The pertinent impression was hypertension that was 
poorly controlled. 

Significantly, none of the medical evidence of record has 
linked the currently diagnosed hypertension to the veteran's 
active duty service or to his service-connected PTSD.  

The only evidence of record which indicates that the veteran 
had hypertension as a result of his active duty service or 
due to PTSD is the veteran's own allegations and testimony.  
The veteran testified before the undersigned in September 
2003 that he was treated for a hypertension episode during 
active duty.  The service medical records do not reflect this 
alleged treatment.  Significantly, the veteran's own Report 
of Medical History he completed at the end of his active duty 
service demonstrates that he denied having or ever having had 
high blood pressure.  The Board places greater probative 
value on the veteran's report of his medical history which 
was promulgated at the time of his discharge over his current 
testimony which was advanced when there was the possibility 
of pecuniary gain.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  The veteran's 
other statements of record regarding the beginning of the 
hypertension contradict the veteran's testimony and indicate 
the disability began many years after his discharge.  Reduced 
probative value is accorded the veteran's reports of his 
history of hypertension based on these discrepancies.  

The Board finds the competent evidence of record demonstrates 
that the veteran's hypertension began many years after his 
discharge and was not etiologically linked to his active duty 
service.  The competent evidence of record also demonstrates 
that the veteran's hypertension was not due to PTSD.  

Entitlement to service connection for tension headaches.

The Board finds that service connection is not warranted for 
tension headaches.  A July 1969 clinical record referenced 
complaints of a frontal headache but this was in conjunction 
with a vision examination.  No diagnosis was made, however.  
The Board finds the service medical records demonstrate that 
the one report of a headache in July 1969 was an acute and 
transitory complaint as the rest of the service medical 
records were silent as to complaints of, diagnosis of, or 
treatment for any headaches.  No pertinent abnormalities were 
noted on the report of the veteran's separation examination 
which was conducted in August 1969.  Significantly, the 
veteran denied having or ever having had frequent or severe 
headaches on the Report of Medical History he completed in 
August 1969.  

The next evidence of record of the presence of tension 
headaches is dated many years after the veteran's discharge 
from active duty.  At the time of a January 2002 VA 
examination, the veteran reported that he experienced a neck 
ache after running over a mine.  The pain went up and down 
both sides of the neck and caused terrible headaches.  The 
pain increased with stress.  The pertinent diagnosis was 
tension headaches.  

At the time of an August 2002 Social Security examination, 
the veteran complained of headaches.  

The veteran testified before the undersigned in September 
2003 that he continued to have headaches after his discharge 
from active duty.  The Board notes the veteran is competent 
to report on the presence of headaches.  Where the 
determinative issue involves a medical determination, 
competent medical evidence is required.  However, lay 
assertions of symptomatology or injury may suffice where the 
determinative issue is not medical in nature.  See Harvey, 
6 Vet. App. at 393; see also Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994) (lay testimony is competent only when it 
regards features or symptoms of injury or illness).  His 
allegations, however, are directly undercut by his own report 
of medical history he completed at the time of discharge 
wherein he denied having or ever having had frequent or serve 
headaches at the end of his active duty service in August 
1969.  The Board places greater probative value over the 
veteran's report of his medical history in August 1969 over 
his current allegations.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  

There is no competent evidence of record linking currently 
existing tension headaches to the veteran's active duty 
service in any way.  The only evidence of record which 
provides such a link is the veteran's own allegations and 
testimony.  This is without probative value with regard to 
the etiology of the tension headaches.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds the evidence of record demonstrates that the 
one complaint of a tension headache during active duty was 
acute and transitory and that headaches were not present for 
many years after the veteran's discharge nor is there 
competent evidence of record linking the currently diagnosed 
headaches to active duty.  

Entitlement to service connection for a cervical strain, 
claimed as a neck injury.

The Board finds that service connection is not warranted for 
a cervical strain claimed as a neck injury.  The veteran 
testified in September 2003 that he injured his neck when a 
tractor he was riding on struck a mine.  However, there is no 
objective evidence in the service medical records of a neck 
injury.  There were no complaints of, diagnosis of, or 
treatment for a neck injury in the service medical records.  
No pertinent abnormalities were noted on the report of the 
August 1969 separation examination.  Clinical evaluation of 
the head, face, neck and scalp were normal.  Clinical 
evaluation of the spine was also determined to be normal at 
that time.  The veteran also denied having or ever having had 
swollen or painful joints and back trouble of any kind on a 
Report of Medical History he completed in August 1969.  

The first competent evidence of record of the presence of a 
neck injury is dated in 2002 which is many years after the 
veteran's discharge.  At the time of a January 2002 VA 
examination, the veteran alleged that he injured his neck in 
a mine explosion.  The pertinent diagnosis was cervical 
strain and spondylosis with limitation of motion and pain.  A 
January 2002 X-ray of the cervical spine was interpreted as 
revealing spondylosis.  Significantly, the currently existing 
spondylosis and cervical strain have not been linked back to 
the veteran's active duty service by any competent evidence 
of record.  The only evidence of record which indicates that 
the current neck disability was incurred in or aggravated by 
active duty is the veteran's own allegations and testimony.  
The veteran is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As there is no competent evidence of the presence of an in-
service neck injury nor any competent evidence linking the 
current neck injury to active duty, the claim must be denied.  

Entitlement to service connection for a lumbar strain, 
claimed as a low back condition.

Service connection is not warranted for a low back condition.  
The service medical records were silent as to complaints of, 
diagnosis of, or treatment for a back disability.  While the 
veteran has testified before the undersigned that he injured 
his back in a mine explosion while riding on a tractor, there 
is no objective evidence of record documenting the explosion 
or its aftermath.  Again, the service medical records were 
silent as to the presence of any trauma due to an explosion.  
Clinical evaluation of the spine was normal at the time of 
the veteran's separation examination which was conducted in 
August 1969.  The veteran also denied having or ever having 
had swollen or painful joints or back trouble of any kind on 
a Report of Medical History he completed in August 1969.  

The first competent evidence of record of a low back 
condition is dated in 2002, many years after the veteran's 
discharge.  At the time of the January 2002 VA examination, 
the veteran reported that he started experiencing low back 
pain after running into a wall.  An in-service injury was not 
reported at that time.  The pertinent diagnosis was lumbar 
strain with limitation of motion and pain.  The low back 
disability was not linked to the veteran's active duty 
service.  The veteran's own self-reported history at the time 
of the January 2002 VA examination seems to indicate that the 
low back pain was the result of running into a wall in 
September 2001.  

An August 2002 clinical record indicates that the veteran 
complained of bilateral lower extremities pains but he did 
not recall any specific events or accidents which 
precipitated the pain.  The assessment was chronic low back 
pain with radiating symptoms and possible overlying 
peripheral neuropathy.  This evidence also weighs against a 
finding that the veteran's military service was the genesis 
for his back problems as he denied any prior trauma or 
accidents.  An October 2002 X-ray examination of the 
lumbosacral spine was interpreted as being unremarkable.  

The only evidence of record which indicates that the 
veteran's current back symptomalogy was due to his military 
service is his own allegations and testimony.  This evidence 
is insufficient to link the current low back problem to 
active duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Entitlement to service connection for bilateral 
onychomycosis, claimed as toenail fungus.

The Board finds that service connection is not warranted for 
bilateral onychomycosis.  On a Report of Medical History 
dated in March 1968, he indicated that he had or had had foot 
trouble.  An annotation to the Report of Medical History 
indicates that the veteran had athletes foot but was okay at 
the time of the examination.  Clinical evaluation of the 
veteran's feet were determined to be normal at the time of 
the August 1969 separation examination.  Furthermore, the 
veteran denied having or ever having had skin problems or 
foot trouble on a Report of Medical History he completed in 
August 1969.  

The first competent evidence of record of the presence of 
bilateral onychomycosis is dated many years after the 
veteran's discharge.  At the time of a January 2002 VA 
examination, the veteran reported that he had toenails which 
were black and infected since his service in Viet Nam.  The 
pertinent diagnosis was onychomycosis of the bilateral 
toenails of the feet.  At the time of a May 2002 internal 
medicine examination conducted in connection with a Social 
Security claim, the veteran reported that he had constant 
pain in his feet as well as skin color changes in his hands 
and feet.  He reported that VA personnel informed him that 
his problems with his feet and legs might be related to his 
military service.  Physical examination of the skin failed to 
reveal any malar rash.  Physical examination also failed to 
reveal any ulceration, brawny edema, or stasis dermatitis, 
clubbing or cyanosis.  

The veteran testified before the undersigned that he first 
noticed a fungus condition in his toes about one year after 
his discharge.  He also testified that he had problems with 
fungus between his toes while on active duty.  

No competent evidence of record has linked currently existing 
bilateral onychomycosis to the veteran's active duty service.  
While the veteran has alleged that he had the disability 
while on active duty or shortly thereafter, there is no 
competent medical evidence of this fact.  The service medical 
records do not support such a finding.  Athletes foot was 
present but not bilateral onychomycosis.  

The only evidence of record which indicates that the veteran 
had bilateral onychomycosis as a result of his active duty 
service is the veteran's own allegations and testimony.  He 
is not competent to provide a link between the currently 
exiting bilateral onychomycosis and active duty.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While he 
has alleged that VA personnel had indicated that he had a 
foot problem which was linked to his military service, it 
must be noted that the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
veteran's own testimony on the matter of what VA personnel 
reported to him, the record is devoid of evidence 
substantiating any such admission by VA medical personnel.  

As there is no competent evidence of record linking currently 
existing bilateral onychomycosis to active duty in any way, 
the claim must be denied.  

Entitlement to service connection for extremity paresthesia 
consistent with neuralgia, claimed as neuropathy.

The service medical records were silent as to complaints of, 
diagnosis of, or treatment for any paresthesias, neuralgia or 
neuropathy.  The veteran reported the presence of foot 
trouble on an August 1968 Report of Medical History but an 
annotation to this document indicates the complaint was 
referring to athletes foot.  He denied having or ever having 
had a foot disability on a Report of Medical History he 
completed in August 1969.  Additionally, clinical evaluation 
of the lower extremities and the neurological system was 
determined to be normal at the time of the August 1969 
separation examination.  

The first competent evidence of record of the presence of 
lower extremity paresthesias consistent with neuralgia or 
neuropathy is dated many years after the veteran's active 
duty service and does not link the disability to active duty 
in any way.  Furthermore, many of the veteran's recorded 
statements indicate that the disability began in 2000.  

At the time of a VA examination which was conducted in 
January 2002, the veteran reported that he had a burning 
sensation in his bilateral legs and sometimes in his fingers.  
He had had the symptoms for a long time but they increased in 
2000.  The pertinent diagnosis was bilateral lower extremity 
paresthesias consistent with neuralgia.  

The report of a January 2002 VA PTSD examination included an 
Axis III diagnoses of history of chronic leg pain and history 
of neuropathy.  

A Social Security psychological evaluation was conducted in 
April 2002.  The veteran complained, in part, of burning in 
his leg and weakness.  The veteran reported that the onset of 
his physical problems began in August 2000.  

A complete internal medicine evaluation was conducted in May 
2002 in conjunction with the veteran's claim for Social 
Security benefits.  One of the veteran's complaints was 
neuropathy.  The veteran reported that he had had neuropathy 
for many years but the severity increased in 2000.  He 
alleged that he was informed by VA personnel that the 
problems with his feet and legs may be related to his 
military service.  He reported constant pain in the feet.  
Physical examination of the extremities failed to reveal any 
ulceration, brawny edema or stasis dermatitis, clubbing or 
cyanosis.  Neurological examination revealed decreased 
sensation in the bilateral feet to light touch.  The 
impression was that the veteran had abnormal sensation in the 
lower extremities which the examiner felt was most likely 
representative of neuropathy.  

An April 2002 VA clinical record indicates that the veteran 
was complaining of bilateral foot pain and tingling which had 
been present for approximately 2 years.  It was noted that 
the veteran reported he was told he had neuropathy.  The 
assessment was chronic pains diagnosed as neuropathic pains.  
Another clinical record dated in April 2002 includes the 
notation the veteran had been experiencing chronic right 
lower extremity pain for years which had become severe over 
the past year.  The veteran described the pain as burning.  
He also complained of severe right foot pain.  A July 2002 
record includes an assessment of neuropathy.  

A Social Security record dated in June 2002 indicates that 
the veteran reported burning in his feet and feeling off 
balanced.  It was noted that the objective findings were 
consistent with neuropathy and may be peripheral vascular 
disease.  

A July 2002 Social Security determination indicates that the 
veteran was found to be disabled as of February 2002 
primarily due to diabetic and other peripheral neuropathy and 
secondarily due to mood disorders.  

In August 2002, the veteran complained of bilateral lower 
extremities pains.  He did not recall any specific events or 
accidents which precipitated the pain.  The assessment was 
chronic low back pain with radiating symptoms and possible 
overlying peripheral neuropathy.  Sacroiliac joint 
dysfunction versus radiculopathy.  

A January 2003 clinical record included the notation that the 
veteran had symptoms consistent with neuropathic pain and 
possible peripheral neuropathy.  It was specifically noted 
that no further diagnostic information had been obtained to 
define the etiology of the disability as the veteran had 
refused an EMG and there had been no progression of the 
symptoms for two years.  Sensory examination of the lower 
extremities was grossly intact but the veteran complained of 
burning paresthesias with dermatomal assessment.  The 
assessment was that the veteran had neuropathic type pain 
gradually worsening for two years.  He had been told by 
numerous sources that he had peripheral neuropathy.  

The veteran testified before the undersigned in September 
2003 that he first had problems with burning feet in 1972.  

The Board finds the preponderance of the evidence of record 
demonstrates that the veteran lower extremities symptomalogy 
did not begin during the veteran's active duty service nor 
has the current disability been linked to the active duty 
service by competent evidence of record.  Even the veteran's 
own testimony indicates that the onset of the problems with 
his lower extremities began at least several years after his 
discharge.  While the veteran has alleged that he was 
informed by health care professionals that his symptomatology 
was may be linked to active duty service, the Board finds 
this evidence is not competent.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  The veteran is also not competent to 
link his lower extremities symptomatology to active duty 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As there is no competent evidence of record linking 
the current lower extremities symptomalogy to active duty in 
any, the claim must be denied.  

Entitlement to service connection for hearing loss.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board finds that service connection is not warranted for 
bilateral hearing loss as the competent evidence of record 
demonstrates that the veteran does not have hearing loss for 
VA purposes.  

The service medical records were silent as to complaints of, 
diagnosis of, or treatment for any hearing loss.  No 
disability was noted on the report of the separation 
examination which was conducted in August 1969.  Audiological 
testing was not conducted.  However, the veteran also denied 
having or ever having had hearing loss on a Report of Medical 
History he completed in August 1969.

There is no competent evidence of record of the presence of 
hearing loss for VA purposes within one year of discharge 
which would allow for the grant of service connection on a 
presumptive basis.  

Hearing loss for VA purposes was not present at the time of a 
VA examination in January 2002.  On the authorized 
audiological evaluation in January 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
45
25
5
LEFT
10
10
20
15
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
veteran reported that he was involved in combat in Viet Nam.  
He denied post-service noise exposure.  

The most recent VA examination also failed to demonstrate the 
presence of hearing loss for VA purposes.  On the authorized 
audiological evaluation in March 2005, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
25
25
15
LEFT
10
5
20
25
10

Speech audiometry revealed speech recognition ability of 96 
percent both ears.  The examiner opined that the veteran's 
hearing in both ears was within normal limits.  

Current disability is required in order to establish service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The claim of service connection for bilateral hearing loss 
must be denied due to the lack of competent evidence of 
record of the presence of hearing loss for VA purposes.  

Entitlement to service connection for tinnitus.

The Board finds that service connection is not warranted for 
tinnitus as the preponderance of the evidence demonstrates 
that the veteran's currently existing tinnitus was not linked 
to his active duty service.  The service medical records were 
silent as to complaints of, diagnosis of, or treatment for 
tinnitus and none was reported at the time of the veteran's 
exit examination in August 1969.  At the time of the January 
2002 VA examination, the veteran reported that his tinnitus 
began 20 years prior which would place onset of the 
disability to approximately 1982.  This is many years after 
the veteran's discharge from active duty.  At the time of the 
March 2005 VA examination, the veteran reported that his 
tinnitus began in 2000.  The examiner diagnosed tinnitus but 
also noted that, by the veteran's own report, the disability 
did not begin until 2000 and therefore was not likely related 
to military service.  

The Board finds the evidence of record, including the 
veteran's own reports of medical history, demonstrate that 
his tinnitus did not begin until many years after his 
discharge.  Furthermore, there is competent evidence of 
record in the form of the opinion included in the report of 
the March 2005 audiological evaluation indicating that the 
currently existing tinnitus was not linked to the veteran 
active duty service.  The claim is denied. 

Entitlement to service connection for a finger disability.

The Board finds that service connection is not warranted for 
a finger disability.  The veteran testified before the 
undersigned in September 2003 that his finger disability 
consisted of some sort of skin growth on his hands which was 
painful.  Significantly, however, there is no competent 
evidence of a finger disability during the veteran's active 
duty service nor is there competent evidence of record of the 
current existence of a finger disability.  The service 
medical records were silent as to complaints of, diagnosis 
of, or treatment for a finger disability.  Clinical 
evaluation of the upper extremities was noted to be normal at 
the time of the August 1969 separation examination.  The 
veteran denied having or ever having had skin diseases on a 
Report of Medical History he completed in August 1969.  

At the time of the January 2002 VA examination, the veteran 
reported that he experienced burning sensations in his 
fingers.  Examination of the hands was normal.  The veteran 
was able to make a tight fist and hand strength was normal.  
He had no difficulty tying his shoes, fastening buttons, 
picking up a piece of paper, or picking up a pen and holding 
it tightly.  No neurologic or motor deficits were present.  
No diagnosis regarding the fingers was made.  

No pertinent abnormalities were noted on the report of a 
internal medical evaluation conducted in connection with the 
veteran's Social Security claim.  The veteran reported that 
he had neuropathy in his feet as well as his hands.  He also 
reported that he had noted skin color changes in his hands 
and felt that they were constantly numb.  Physical 
examination of the skin failed to demonstrate any problems 
with the veteran's hands or fingers.  Physical examination of 
the upper extremities indicated that finger approximation was 
intact as well as thumb apposition.  There was no evidence of 
acute inflammation.  The examiner found that the veteran was 
unlimited in his ability to use his hands or fingers for 
repetitive hand-finger actions.  

A July 2002 clinical record indicates that, with regard to 
his skin, the veteran denied any changes in hair, nails, 
itching, rashes, sores, lumps, or moles.  

The only evidence of record which indicates that the veteran 
experiences a finger disability due to active duty is his own 
allegations and testimony.  These are without probative value 
with respect to opinions as to the etiology of the 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board further notes that the objective evidence 
of record does not indicate that the veteran currently has a 
finger disability.  While the veteran has reported skin 
changes no clinical record or report of medical examination 
has confirmed this allegation.  To the extent that the 
burning pains in his hands have been attributed to 
neuropathy, the Board has found, as indicated above, that 
service connection is not warranted for the neuropathy.  

Exposure to Herbicides Claims

To the extent that the veteran has alleged that any of the 
disabilities on appeal are result of his exposure to 
herbicides (Agent Orange) during his Viet Nam service, the 
Board notes that under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e), as to veteran's who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.

For purposes of this decision, the Board notes that the list 
of diseases associated with exposure to certain herbicide 
agents includes acute and subacute peripheral neuropathy.  
The diseases listed shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6); see also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The Board notes at this point that the regulations 
state "for purposes of this section only, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  38 C.F.R. § 3.309(e), Note 2.  Finally, the Board 
notes that the veteran did serve in Vietnam during the 
appropriate time period and it is therefore presumed that he 
was exposed to herbicide agents.  38 C.F.R. § 
3.307(a)(6)(iii).

Significantly, with the exception of peripheral neuropathy, 
there is no competent evidence of record demonstrating that 
the veteran had any of the disabilities for which service 
connection can be granted on a presumptive basis based on 
herbicide exposure.  Furthermore, there is no competent 
evidence of record that indicates that any of the 
disabilities on appeal were due to the veteran's exposure to 
herbicides during the Viet Nam war.  

As noted above, there are some clinical records which 
reference the presence of peripheral neuropathy.  These 
references, however, indicate that the disability began many 
years after the veteran discharge from active duty.  There is 
no competent evidence of record demonstrating that the 
peripheral neuropathy had appeared within weeks or months of 
exposure to an herbicide agent and had resolved within two 
years of the date of onset.  Service connection is not 
warranted for peripheral neuropathy on a presumptive basis.  

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  This has already been accomplished in 
the decision above.  The Board has found that service 
connection is not warranted on a direct basis for any of the 
disabilities on appeal.  


ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


